Citation Nr: 1402373	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-03 119	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for Parkinson's disease.

2.  Entitlement to an effective date prior to April 23, 2010, for service connection for Parkinson's disease.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Correspondence from the Veteran received in November 2013 and December 2013 raise an issue of outstanding retroactive payment that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  On December 12, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to a rating in excess of 30 percent for Parkinson's disease.

2.  On December 12, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to an effective date prior to April 23, 2010, for service connection for Parkinson's disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 30 percent for Parkinson's disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an effective date prior to April 23, 2010, for service connection for Parkinson's disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a letter received December 12, 2013, the Veteran requested the withdrawal of the appeals of the issues of 1) entitlement to a rating in excess of 30 percent for Parkinson's disease, and 2) entitlement to an effective date prior to April 23, 2010, for service connection for Parkinson's disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 30 percent for Parkinson's disease is dismissed.

The appeal of the issue of entitlement to an effective date prior to April 23, 2010, for service connection for Parkinson's disease is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


